Case 3:20-cv-06783-FLW-TJB Document 7-2 Filed 06/08/20 Page 1 of 3 PageID: 44




                 EXHIBIT B
Case 3:20-cv-06783-FLW-TJB Document 7-2 Filed 06/08/20 Page 2 of 3 PageID: 45



Stephanie D. Edelson, Esq.
Attorney ID #028431985
RIKER DANZIG SCHERER HYLAND PERRETTI LLP
Headquarters Plaza
One Speedwell Avenue
Morristown, NJ 07962-1981
(973) 538-0800
Attorneys for Defendants, Cengage Learning, Inc., McGraw Hill LLC
and Pearson Education, Inc.


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY




  DONOVAN MCGEE, individually and on
  behalf of others similarly situated,
                                                 CIVIL ACTION NO. 3:20-cv-06783 (FLW;
                                                 TJB)
                                    Plaintiff,         Hon. Freda L. Wolfson, U.S.C.D.J.
                                                       Hon. Tonianne J. Bongiovanni,
                                                       U.S.M.J.
  vs.
  BARNES & NOBLE COLLEGE                               ORDER GRANTING STAY
  BOOKSELLERS, LLC, BARNES &
  NOBLE EDUCATION, INC., CENGAGE
  LEARNING, INC., FOLLETT HIGHER
  EDUCATION GROUP, MCGRAW HILL
  LLC; and PEARSON EDUCATION, INC.,
                                 Defendants.




              THIS MATTER, having been opened to the Court upon the application of

Defendants Cengage Learning, Inc., McGraw Hill LLC, and Pearson Education, Inc. (the

“Publishers”), by and through their attorneys, Riker Danzig Scherer Hyland & Perretti LLP, and

by Barnes & Noble College Booksellers, LLC, Barnes & Noble Education, Inc., and Follett Higher
Case 3:20-cv-06783-FLW-TJB Document 7-2 Filed 06/08/20 Page 3 of 3 PageID: 46



Education Group (collectively with “Publishers,” referred to as “Defendants”), for an Order

staying all proceedings in this case until after a decision on a pending application to the Judicial

Panel on Multidistrict Litigation (“JPML”) seeking to transfer this case to the U.S. District Court

for the District of Delaware pursuant to 28 U.S.C. §1407 for coordinated or consolidated pretrial

proceedings; and the Court having previously entered a stay of other cases against Defendants

pending application to the JPML; and Defendants having represented that Plaintiff has no objection

to the request for a stay; and the Court having considered the papers in support of the application;

and for good cause shown;

               IT IS on this _____ day of June, 2020,

               ORDERED that Defendants’ motion for a stay be and hereby is GRANTED; and

it is

               FURTHER ORDERED that all actions, proceedings, motions, or any other

process in McGee v. Barnes & Noble College Booksellers is hereby stayed pending a decision of

the JPML and further Order of this Court.




                                              ___________________________________
                                               HON. FREDA L. WOLFSON, U.S.D.C.J




                                                 2
